                     1   MANATT, PHELPS & PHILLIPS, LLP                  NIXON PEABODY, LLP
                         Barry S. Landsberg (SBN 117284)                 Charles M. Dyke (SBN 183900)
                     2   Harvey L. Rochman (SBN 162751)                  One Embarcadero Center, 18th Floor
                         Craig S. Rutenberg (SBN 205309)                 San Francisco, CA 94111
                     3   Colin M. McGrath (SBN 286882)                   Telephone: (415) 984-8315
                         11355 West Olympic Boulevard                    Facsimile: (415) 421-2017
                     4   Los Angeles, CA 90064-1614                      cdyke@nixonpeabody.com
                         Telephone:    (310) 312-4000
                     5   Facsimile:    (310) 312-4224
                         blandsberg@manatt.com
                     6   hrochman@manatt.com
                         crutenberg@manatt.com
                     7   cmcgrath@manatt.com
                     8   David L. Shapiro (pro hac vice)
                         1563 Mass. Ave.
                     9   Cambridge, MA 02138
                         Telephone:    (617) 495-4618
                  10     Facsimile:    (617) 495-1950
                         dshapiro@law.harvard.edu
                  11
                         Attorneys for Defendants
                  12

                  13                                     UNITED STATES DISTRICT COURT

                  14                                NORTHERN DISTRICT OF CALIFORNIA

                  15                                        SAN FRANCISCO DIVISION

                  16

                  17     STARLA ROLLINS and PATRICIA                  No. 13-C-1450 JST
                         WILSON, on behalf of themselves,
                  18     individually, and on behalf of all others     [PROPOSED] ORDER APPROVING
                         similarly situated, and on behalf of the      STIPULATION AND CONTINUING CASE
                  19     Dignity Plan,                                 MANAGEMENT CONFERENCE

                  20                        Plaintiff,
                                                                       Judge: Honorable Jon S. Tigar
                  21     v.

                  22     DIGNITY HEALTH, a California non-
                         profit corporation, HERBERT J.
                  23     VALLIER, an individual, DARRYL
                         ROBINSON, an individual, THE
                  24     DIGNITY HEALTH RETIREMENT
                         PLANS SUBCOMMITTEE, and JOHN
                  25     and JANE DOES, each an individual, 1-20,

                  26                        Defendants.

                  27

                  28
M ANATT , P HELPS &                                                                [PROPOSED] ORDER CONTINUING
  P HILLIPS , LLP                                                                 CASE MANAGEMENT CONFERENCE
  ATTORNEYS AT LAW                                                                             CASE NO. 13-C-1450
    LOS ANGELES
                     1            THIS MATTER having come before the Court on the Stipulation of Plaintiff Starla
                     2   Rollins and Patricia Wilson (“Plaintiffs”) and defendants Dignity Health, Herbert J. Vallier,
                     3
                         Darryl Robinson, and the Dignity Health Retirement Plans Sub-Committee (collectively, “Dignity
                     4
                         Health”), through counsel, to continue the Case Management Conference previously set for
                     5
                         October 17, 2018; the Court being advised and finding good cause to approve the parties’
                     6

                     7   stipulation; it is therefore ORDERED that:

                     8            1.     The Case Management Conference is continued to November 14, 2018 at 2:00

                     9   p.m.
                  10
                                  2.     The deadline for the parties to submit their updated joint case management
                  11
                         statement is continued to November 7, 2018.
                  12

                  13
                                     5th
                         DATED this ______ day of October, 2018.
                  14

                  15

                  16
                                                                        Hon. Jon S. Tigar
                  17                                                    United States District Court Judge
                  18

                  19

                  20

                  21

                  22
                         320971791.1
                  23

                  24

                  25

                  26

                  27

                  28
M ANATT , P HELPS &                                                                     [PROPOSED] ORDER CONTINUING
  P HILLIPS , LLP                                                        1             CASE MANAGEMENT CONFERENCE
  ATTORNEYS AT LAW                                                                                  CASE NO. 13-C-1450
    LOS ANGELES
